SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)June 3, 2011 AIR T, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 0-11720 52-1206400 (State or Other Jurisdiction (Commission File Number) (I.R.S. Employer of Incorporation) Identification No.) 3524 Airport Road Maiden, North Carolina 28650 (Address of Principal Executive Offices) (Zip Code) (828) 464-8741 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name or former address, if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c)) Item 2.02.Results of Operations and Financial Condition On June 3, 2011, Air T, Inc. (the “Company”) issued a press release announcing its earnings for the fiscal year ended March 31, 2011.A copy of such press release is furnished as Exhibit99.1 hereto. Item 9.01.Financial Statements and Exhibits. (c)Exhibits Exhibit 99.1 Press release of Air T, Inc. dated June 3, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 3, 2011 AIR T, INC. By: /s/ John Parry John Parry, Vice President-Finance and Secretary Exhibit Index Exhibit Description Exhibit 99.1 Press release of Air T, Inc. dated June 3, 2011
